July 29, 2010 VIA EDGAR Ms. Patricia Williams Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Nicholas Equity Income Fund, Inc. (the Fund) Registration Nos. 033-69804/811-08062 Ms. Williams: This Post-Effective Amendment (PEA) No. 33 to the Funds Registration Statement is being filed pursuant to Rule 485(b) under the Securities Act of 1933 for the purpose of: (a) responding to your oral comments and suggestions to PEA No. 31 to the Funds Registration Statement received on July 23, 2010; (b) updating any missing information; (c) filing any updated exhibits to the Registration Statement; and (d) making any other nonmaterial changes as appropriate. This PEA has an effective date of July 31, 2010. Please telephone the undersigned at (414) 272-4650 or Jason T. Thompson of Michael Best & Friedrich LLP at (414) 277-3482 with any questions you may have or for any further information you may desire. Very truly yours, /s/ Jeffrey T. May Senior Vice President, Secretary and Treasurer Cc: Jason T. Thompson
